                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

CHARLES R. DIXON,                          )
                                           )
       Plaintiff,                          )
                                           )
vs.                                        )   CIVIL ACTION NO 19-090-CG-MU
                                           )
MOBILE COUNTY PUBLIC                       )
SCHOOLS, et al.,                           )
                                           )
       Defendants.                         )

                                      ORDER

      After due and proper consideration of all portions of this file deemed relevant

to the issues raised, and there having been no objections filed, the report and

recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(l)(B) and

dated November 22, 2019 is ADOPTED as the opinion of this Court.

      DONE and ORDERED this 30th day of December, 2019.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
